Citation Nr: 1542880	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO. 14-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disability, to include facet arthropathy and lumbar degenerative disc disease.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a pulmonary disability other than sleep apnea.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for a sinus condition, to include sinusitis and rhinitis.

7. Entitlement to service connection for a traumatic brain injury (TBI).

8. Entitlement to service connection for bilateral foot fungus, to include dermatophytosis.

9. Entitlement to service connection for a bilateral upper extremity neurological disorder, to include neuropathy and radiculopathy.

10. Entitlement to service connection for bilateral lower extremity neurological disorder, to include neuropathy and radiculopathy.

11. Entitlement to service connection for a circulatory disorder.

12. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

The Veteran was also denied service connection for posttraumatic stress disorder in a separate August 2010 rating decision, in response to which he timely filed a notice of disagreement. The RO then issued a statement of the case affirming the denial of service connection for PTSD in August 2012. The Veteran then subsequently submitted a substantive appeal that was received by VA in May 2013. No other communication was received from the veteran expressing any disagreement with the August 2012 statement of the case prior to August 2012. In April 2014 correspondence, the RO informed the Veteran that it could not accept his May 2013 substantive appeal, as the applicable appellate period had already lapsed, and therefore that the August 2012 statement of the case had become final. 38 C.F.R. § 20.302(b).

The Board notes that some RO actions may operate as a waiver of the time requirements for filing a substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32).

However, as noted above, the RO has at no point indicated that the May 2013 substantive appeal was considered timely, and has in fact informed the Veteran on several occasions that it considers the appeal untimely and the August 2012 statement of the case to be final. Thus, the RO has clearly and repeatedly indicated that the RO has closed the appeal, and has at no point treated the PTSD claim as though it were on appeal. Percy, 23 Vet. App. 37; 38 C.F.R. §§ 19.32, 20.302(b). Therefore, there is no evidence supporting a finding that the time requirements in this case have been waived in any way, and thus the issue of entitlement to service connection for PTSD is not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A low back disability, to include facet arthropathy and DDD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. A diagnosis of a bilateral hearing loss disability for VA purposes has not been rendered at any point during the appellate period.

3. Tinnitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. A pulmonary disability other than sleep apnea, to include upper respiratory infections, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

5. Sleep apnea manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

6. A sinus condition, to include sinusitis and rhinitis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

7. A diagnosis of a TBI has not been rendered at any point during the appellate period.

8. Bilateral foot fungus, to include dermatophytosis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

9. A diagnosis of a bilateral upper extremity neurological disorder, to include neuropathy and radiculopathy, has not been rendered at any point during the appellate period.

10. A bilateral lower extremity neurological disorder, to include polyneuropathy, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

11. A diagnosis of a circulatory disorder has not been rendered at any point during the appellate period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include facet arthropathy and DDD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.385 (2015).

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

4. The criteria for service connection for a pulmonary disability other than sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

5. The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

6. The criteria for service connection for a sinus condition, to include sinusitis and rhinitis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

7. The criteria for service connection for a TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

8. The criteria for service connection for bilateral foot fungus, to include dermatophytosis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

9. The criteria for service connection for a bilateral upper extremity neurological disorder, to include neuropathy and radiculopathy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

10. The criteria for service connection for a bilateral lower extremity neurological disorder, to include neuropathy and radiculopathy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

11. The criteria for service connection for a circulatory disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2010, prior to the initial unfavorable adjudication in May 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in May 2011 concerning his claimed TBI. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. 

Concerning the claims for service connection for a bilateral hearing loss disability and tinnitus, the Veteran was provided with an examination in May 2010. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a TBI, a bilateral hearing loss disability and tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the other service connection claims, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, with respect to the claimed bilateral upper extremity neurologic disability and circulatory disorder the Veteran does not have a currently diagnosed disability underlying any of these claims. The medical evidence is silent for any notation concerning pulmonary disabilities apart from his sleep apnea, any neurologic disease or deficits, or any kind of circulatory disorder. Treatment records are also silent for any persistent neurologic, circulatory or pulmonary symptoms that could underlie or be indicative of the presence of a disability affecting those symptoms. While the Veteran has asserted that he has these disabilities, the Veteran is not competent to diagnose himself with pulmonary, circulatory or neurologic disabilities, as all of these diagnoses require specialized medical expertise in specific fields of medicine. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence of a current disability, VA did not have a duty to provide an examination in connection with these claims. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Concerning the claims for service connection for a low back disability, sleep apnea, pulmonary disorder, bilateral lower extremity neurologic disabilities, a sinus condition and a bilateral foot disability, the Veteran has diagnoses of current disabilities underlying these claims. However, there is no evidence of record establishing or indicating an in-service event injury or disease. Service treatment records are silent for any complaints or diagnoses of a low back injury, sleep apnea, a pulmonary condition, a sinus condition or bilateral foot fungus. The Veteran's May 2004 separation examination is silent for any notations concerning any of these conditions, and the Veteran endorsed none of the disabilities, or associated symptomatology, on the corresponding report of medical history. The Veteran has also not submitted any statements indicating an onset of these disabilities in service. As there is no evidence of an in-service event, injury or disease with respect to these claimed disabilities, VA did not have a duty to provide an examination in connection with these claims. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Since VA has obtained all relevant identified records and provided adequate medical examinations when necessary, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a low back disability, a bilateral hearing loss disability, tinnitus, a pulmonary disability other than sleep apnea, sleep apnea, a sinus condition, a TBI, bilateral foot fungus, bilateral upper and lower extremity neurologic disabilities, and a circulatory disorder. The Board will address each claim in turn, applying the legal framework outlined above. 

As the analysis for each is substantially the same, the Board will address the claims of service connection for a TBI, a bilateral upper extremity neurologic disability, and a circulatory disorder together, in the interest of brevity.

A. Low Back Disability

Beginning with direct service connection, the medical evidence shows that the Veteran has a diagnosis of facet arthropathy and DDD. As such, the first element of service connection (a current disability) has been met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran's May 2004 separation examination noted his back was normal, and was silent for any complaints of low back pain or other symptoms. The Veteran did not endorse current, or a history of, back pain on his corresponding report of medical history. The Veteran's service treatment records are otherwise silent for any diagnosis of a low back disability or injury, or any complaints of symptomatology indicative of an injury, despite numerous complaints of other injuries and issues. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

While the Veteran has generally asserted that his low back disability had its onset in service, he has not specified any specific injury or event that resulted in the low back disability. Further, as noted above the Veteran's statements concerning in-service onset directly conflict with his previous statements in May 2004 upon his separation. These inconsistencies undermine the credibility of his statements concerning an onset of a low back disability in service, and they are therefore entitlement to no probative weight. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. As such, the second element of service connection has not been met. 38 C.F.R. § 3.303.

Moreover, even assuming an in-service event, injury or disease, the preponderance of the evidence is against a finding of a causal connection between the current low back disability and service. The Veteran has generally contended that his low back disability is causally related to service. While the Veteran is competent to testify to the persistence of lay observable symptoms since service, such as pain, the Veteran is not competent to opine as to the presence of a nexus between his service and low back disability, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d 1372. The Veteran has not indicated that his low back pain has been persistent since service.

Turning to the medical evidence, the Veteran's May 2004 separation examination and report of medical history were silent for any diagnosis of a back injury or any complaints of associated symptoms. VA treatment records are silent for complaints of low back pain until approximately July 2013, when the Veteran reported back and feet problems. In a March 2013 treatment record, the Veteran denied any low back problems during treatment for his feet. An October 2013 VA emergency department note reflects complaints of back pain with an onset date of approximately two weeks prior. A diagnosis of facet arthropathy and DDD was rendered in September 2013, based on an MRI. The treatment records are silent for any opinions linking the low back disability to the Veteran's service.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between service and the Veteran's low back disability, as there is simply no competent evidence linking the current disability with any event or injury in-service. As neither the second nor third element of direct service connection has been met, the Board finds that service connection on a direct basis for a low back disability is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, facet arthropathy and DDD are not specifically recognized chronic diseases for VA purposes. 38 C.F.R. § 3.309(a). However, facet arthropathy is recognized as a kind of osteoarthritis, and therefore the Veteran's disability is encompassed by the general listed term "arthritis," and is a recognized chronic disease for VA purposes. Id.; see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 158, 1344 (32d ed. 2012). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that the disability manifested either in-service or within the first post-service year. As noted above, the Veteran's May 2004 separation physical and report of medical history are both silent for any complaints or diagnoses of a low back disability. The Veteran has not provided any statements concerning the specific onset or cause of the low back injury. Post-service treatment records are silent for any indication of low back pain or the presence of a disability until approximately July 2013. As there is no evidence of manifestation either an in-service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, the Board notes that the Veteran has qualifying service in Southwest Asia, as his DD-214 notes that he participated in Operation Enduring Freedom and Iraqi Freedom. 38 C.F.R. § 3.317. However, the Veteran has been diagnosed with a low back disability, and therefore he does not have a disability that cannot be attributed to a known clinical diagnosis. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. Id. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, or that the Veteran's low back disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Hearing Loss Disability

The Veteran has argued that he is entitled to service connection for a bilateral hearing loss disability. As noted above, in order for there to be a valid claim for service connection, there must be proof of a current disability. Brammer, 3 Vet. App. at 225. For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence. 

In this case, the Veteran was provided with a VA audiological examination in November 2010. The results of audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
20
20
15
15
20

The average puretone threshold was 16.25 decibels for the right ear and 17.5 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 100 percent bilaterally, as measured by the Maryland CNC test.

Additional audiograms are contained in the Veteran's VA treatment records. Specifically, a June 2008 VA treatment record reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
20
20
15
15
15

The average puretone threshold was 13 decibels for the right ear and 17 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was noted to be excellent bilaterally, but precise percentages scores were not provided.

A subsequent May 2013 VA treatment record then showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
25
25
25

The average puretone threshold was 22 decibels for the right ear and 23 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear. The Veteran has not argued that his hearing has worsened since this most recent audiological evaluation.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory thresholds are not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and as a result service connection for bilateral hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

While the Veteran has qualifying service in Southwest Asia, bilateral hearing loss is not an objective sign or symptom of an undiagnosed chronic multisymptom illness. 38 C.F.R. § 3.317(b). Further, in this case the Veteran has been diagnosed with sensorineural hearing loss, but the loss noted is not considered disabling for VA purposes. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. Id.

The preponderance of the competent evidence weighs against a finding that the Veteran has a bilateral hearing loss disability for VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Tinnitus

Beginning with direct service connection, the Veteran has stated that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). As such, the first element of service connection has been met. Turning to the second element, the Veteran has alleged that his tinnitus is due to noise exposure in service, as he worked on the flight line of an aircraft carrier while in service. Personnel records reflect an occupational specialty as an aircraft maintenance technician and service aboard the U.S.S. Theodore Roosevelt, a noted aircraft carrier, both of which corroborate the Veteran's statements. As such, in-service noise exposure has been shown. 

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's tinnitus is causally related to his active duty service. The Veteran has indicated that his tinnitus is causally related to service, specifically noise exposure therein. However, the Veteran is not competent to opine as to the presence of a causal relationship between noise exposure and tinnitus, as to do so requires expertise in the field of ontology. Jandreau v. Nicholson, 492 F.3d 1372. The Board notes that the Veteran is competent to testify to persistent tinnitus since service, as it is an inherently lay observable disability, but he has not done so.

Turning to the medical evidence of record, the Veteran was provided with a VA examination in November 2010. The VA examiner stated that that tinnitus was less likely than not causally related to his active duty noise exposure, based on the Veteran's statement during the examination that his tinnitus did not begin until about two years prior to the examination, which would be in approximately November 2008. As the opinion is based on accurate facts and supported by a rationale, the Board finds that it is entitled to probative weight concerning the issue of nexus. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05.

As noted above, the May 2004 separation examination and report of medical history are silent for any complaint of tinnitus. VA treatment records reflect that the Veteran denied a history of tinnitus in January 2006 and June 2008. The November 2010 VA audiological examination reflects that his tinnitus had its onset about two years prior, which would be approximately November 2008, or some 4 years following separation from service. The medical evidence is silent for any opinions linking the Veteran's tinnitus to his active duty service, as well as for any complaints of tinnitus prior November 2008, which is the approximate date of onset identified by the Veteran. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is causally related to his active duty service, as there is no competent and credible evidence of record indicating that tinnitus is causally related to service. As the third element has not been met, service connection for tinnitus is not warranted on a direct basis. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, while not a specifically recognized chronic disease for VA purposes, tinnitus has been held to be an organic disease of the nervous system. Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding of sufficient manifestation either in service or within the first post-service year. Service treatment records are silent for any complaints of tinnitus, as are the May 2004 separation examination and report of medical history. The Veteran specifically stated in his November 2010 VA audiological examination that his tinnitus had its onset in approximately November 2008. The Veteran denied a history of tinnitus in January 2006 and June 2008 VA treatment records. As such, the Board finds that the preponderance of the evidence is against a finding of in-service manifestation or manifestation to a compensable degree during the first post-service year. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

While the Veteran has qualifying service in Southwest Asia, tinnitus is not a recognized objective sign or symptom of an undiagnosed chronic multisymptom illness. 38 C.F.R. § 3.317(b). Further, the Veteran has a diagnosis of tinnitus, and therefore does not have a disability that cannot be attributed to a known clinical diagnosis. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Pulmonary Disability

Starting with direct service connection, the Veteran has claimed that he has a general pulmonary disability. As the Veteran has separately filed a claim for sleep apnea, the Board has interpreted this as a claim for a pulmonary disability other than sleep apnea. Just prior to the period on appeal, the Veteran was diagnosed with an upper respiratory infection in February 2009. The Veteran's medical history reflects at least one other diagnosis of an upper respiratory infection in January 2006. Based on the medical evidence these incidents appear to be transitory infections that eventually resolved, and therefore it is questionable as to whether they constitute a pulmonary disability. However, an upper respiratory infection does affect the pulmonary system, there have been at least two instances since leaving service, and the most recent diagnosis was close in time to the filing of the Veteran's September 2010 claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). As such, the Board finds that the evidence is at least in equipoise that the Veteran has a current pulmonary disability underlying his claim. 38 C.F.R. § 3.102.

Turning to the second element, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. While the Veteran has inherently argued that the disability had its onset in service by claiming service connection for it, he has not specifically identified the date or circumstances of the onset. Further, to the extent the Veteran's statements have indicated an in-service onset they are inconsistent with prior evidence of record. Specifically, on his May 2004 separation report of medical history the Veteran did not endorse any current respiratory trouble or disabilities, or any history thereof while in service. Such inconsistencies undermine the credibility of the Veteran's statements, and render them of no probative weight.

Service treatment records are silent for any complaints of symptoms of a pulmonary disability, and no diagnosis of a pulmonary disability was rendered. The Veteran's May 2004 examination report is silent for any complaints or diagnosis of a pulmonary or respiratory disorder. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. 

Moreover, even if an in-service event, injury or disease is assumed, the preponderance of the evidence is against a finding of a nexus between the current disability and service. While the Veteran has generally indicated his disability is related to service, he is not competent to state that such a connection exists as to do so requires expertise in the field of pulmonology. Jandreau v. Nicholson, 492 F.3d 1372. To the extent the Veteran's statements indicate that symptoms have been persistent since service, as noted above these statements are inconsistent with prior statements of record. Specifically, the Veteran indicated on his separation report of medical history that at the time of his discharge he had no current or past respiratory disabilities or symptoms of any kind. These inconsistencies concerning persistent symptoms undermine the credibility of the Veteran's statements, and render them of no probative weight.

The Veteran's May 2004 separation examination was silent for any diagnoses or complaints of a respiratory disability. VA treatment records are silent for any opinions linking the noted upper respiratory infections, or any other pulmonary disability, to his period of active duty service. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. As the second and third elements have not been met, service connection for a pulmonary disability, other than sleep apnea, is not warranted on a direct basis. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, an upper respiratory infection is not a specifically recognized chronic disease for VA purposes, nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(a). No other pulmonary disabilities have been diagnosed either during or in close proximity to the appellate period. Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

While the Board notes that the Veteran has qualifying service in Southwest Asia, the Veteran has been diagnosed with an upper respiratory infection, and therefore his symptoms have been attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(a). Further, the Veteran has not complained of additional symptomatology that has been attributed to an unknown cause, and there is no objective medical evidence of signs or symptoms that are indicative of an undiagnosed illness. Indeed, the Veteran's lungs have consistently been noted to be clear to auscultation, and he has consistently denied trouble with shortness of breath, difficulty breathing, or other symptoms of a pulmonary nature. 38 C.F.R. § 3.317(b). As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of and an in-service injury, event or disease, or that the Veteran's bilateral foot fungus is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Sleep Apnea

Starting with direct service connection, the Veteran was diagnosed with sleep apnea in an August 2010 sleep study, and therefore a current disability has been shown. As such, the first element of service connection has been met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has indicated that his sleep apnea is related to service, but has not stated that his symptoms had their onset in service or that he was diagnosed with sleep apnea in service. To the extent that the Veteran's statements imply an in-service onset, they conflict with prior statements of record. Specifically, the Veteran's May 2004 separation report of medical history is silent for a history of sleep apnea or symptoms indicative thereof. Such inconsistencies undermine the credibility of the Veteran's statements, and render them of no probative value.

The Veteran's May 2004 separation examination is silent for complaints of or a diagnosis of sleep apnea. The rest of the service treatment records are silent for any a diagnosis or complaints of sleep apnea or its associated symptoms. As there is no competent and credible evidence of an in-service diagnosis or complaints of symptoms associated with sleep apnea, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. As such, the second element of service connection is not met.

Moreover, even assuming an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the claimed sleep apnea and service. While the Veteran has generally asserted his sleep apnea is related to service, the Veteran is not competent to opine as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

As noted above, the May 2004 separation examination and report of medical history at separation were silent for any complaints of sleep apnea symptoms or a diagnosis of the disability itself. Treatment records are silent for treatment for a sleep disorder until approximately August 2010, when a polysomnogram was conducted. While there are complaints of sleep impairment and insomnia prior to this date, these are overwhelmingly associated with a diagnosed psychiatric condition, and are not linked to sleep apnea or noted to be indicative thereof. There are no opinions indicating that sleep apnea is related to service. Therefore, the Board finds that there is no competent evidence of a nexus between the currently diagnosed sleep apnea and the Veteran's service. As the second and third elements have not been met, direct service connection for sleep apnea is not warranted. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, sleep apnea is not a specifically recognized chronic disease for VA purposes, nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, the Board notes that the Veteran has qualifying service in Southwest Asia, as it is noted on his DD-214 that he participated in Operation Enduring Freedom and Iraqi Freedom. 38 C.F.R. § 3.317. However, the Veteran has a diagnosis of sleep apnea, and therefore does not have a disability or symptomatology, such as fatigue, that cannot be attributed to a known clinical diagnosis. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's sleep apnea is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

F. Sinus Condition

January 2009 and January 2011 VA treatment records reflect diagnoses of rhinitis and sinusitis, respectively. As such, the first element of service connection (a current disability) has been met. Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. While the Veteran has stated that his sinus condition is due to service, he has not identified a point of onset for the disability in-service or indicated he experienced symptoms in service. Further, to the extent the Veteran's statements reflect an onset of symptoms in service they are inconsistent with prior statements of record. Specifically, the Veteran noted no history of sinus conditions upon his separation in May 2004. These inconsistencies undermine the credibility of his statements and render them of no probative value. 

Turning to the medical evidence, the Veteran's May 2004 separation examination is negative for any diagnosis of a nose or sinus condition, and no complaints of symptoms associated with such a condition were noted by the Veteran on his corresponding report of medical history. Service treatment records are silent for any complaints of nasal or sinus symptoms, a diagnosis of rhinitis or sinusitis, or any history of nasal, sinus or upper respiratory infections or problems, despite numerous complaints of other illnesses and injuries during service. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224. 

While not dispositive, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment in service for various issues it is reasonable to determine he would have sought in-service treatment for a sinus condition if present. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224. As such, the Board finds that the complete lack of treatment for or complaint of a sinus condition while in service weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333. Thus, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that of an in-service event, injury or disease, as there is no competent and credible evidence of such in the record. Therefore the second element of service connection has not been met.

Further, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the currently diagnosed conditions and active duty service. While the Veteran has asserted that there is a causal connection, he is not competent to provide such an opinion as to do so requires medical expertise. Jandreau, 492 F.3d 1372.

The May 2004 separation examination and report of medical history are silent for any diagnoses or complaints of a sinus condition of any kind. Following separation, a January 2006 VA treatment record noted a diagnosis of an upper respiratory infection. Subsequent VA treatment records from May 2006 and April 2008 are then silent for any diagnoses of a nasal condition, and no further symptoms were noted until a December 2008 treatment record, which indicated discharge was present but provided no diagnosis. The treatment records are silent for any opinions linking the Veteran's sinusitis or rhinitis to his service. Based on the competent evidence of record, the Board finds the preponderance of the evidence is against a finding of a causal link between the Veteran's current disability and his service, and therefore the third element of service connection has not been met. As the second and third elements have not been met, service connection for a sinus condition is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, sinusitis and rhinitis are not recognized chronic diseases for VA purposes, nor are they encompassed by a broader listed disability. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, while the Veteran has qualifying service in Southwest Asia, the Veteran has a diagnosis of sinusitis and rhinitis based on his symptoms, and therefore does not have a disability that cannot be attributed to a known clinical diagnosis. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's sinus condition is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

G. Bilateral Foot Fungus

The Veteran was diagnosed with dermatophytosis in May 2006, and therefore the first element of direct service connection (a current disability) has been met. Regarding the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has generally indicated that his claimed bilateral foot fungus is related to service, but has not provided a statement indicating the specific date or circumstances of the onset in service. To the extent that the Veteran's statements generally indicate that the bilateral foot fungus had its onset in service, this is in conflict with his prior statements of record. Specifically, on his May 2004 report of medical history the Veteran denied a history of foot or skin problems on separation, which directly conflicts with his current statements suggesting in-service onset. Such inconsistencies undermine the credibility of the Veteran's statements, and therefore render them of no probative weight.

The May 2004 separation examination is silent for any complaints of diagnoses of a foot or skin disability on separation from service, and the Veteran indicated on the corresponding report of medical history that he had no history of foot or skin issues. Service treatment records generally are silent for complaints of any foot or skin problems, despite frequent treatment for other health issues. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224.

While not dispositive, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment in service for various issues it is reasonable to determine he would have sought in-service treatment for a foot or skin condition if present. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224. As such, the Board finds that the complete lack of treatment for or complaint of a foot or skin issues while in service weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333. Thus, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease, and therefore the second element of service connection has not been met. 38 C.F.R. § 3.303.

Further, even assuming an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the current disability and active duty service. While the Veteran is competent to testify to the presence of persistent symptoms since service, such as a rash, he is not competent to provide such an opinion, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. Additionally, to the extent the Veteran has indicated that the symptoms have been persistent since service, the statements conflict with prior statements of record.

Specifically, a May 2006 VA treatment record, which contains the first diagnosis of dermatophytosis, indicated that the Veteran reported an onset of the condition roughly two to three weeks prior. Further, on the May 2004 separation report of medical history the Veteran indicated he had no history of skin or foot issues. There inconsistencies undermine the credibility of the Veteran's statements concerning persistent symptoms since service, and therefore are entitled to no probative weight.

The post-service medical evidence is silent for any complaints or diagnoses of a bilateral foot disability prior to the diagnosis of dermatophytosis in May 2006, and no opinions are of record linking the dermatophytosis to the Veteran's service. Based on the competent and credible evidence of record, the preponderance of the evidence is against a finding of a nexus, as there is no evidence demonstrating a link between the Veteran's dermatophytosis and his service, and in fact the evidence indicates an onset date roughly two years following discharge. As the second and third elements are not met, service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the diagnosed dermatophytosis is not a recognized chronic disease for VA purposes, nor are they encompassed by a broader listed disability. 38 C.F.R. § 3.309(a). Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, while the Veteran has qualifying service in Southwest Asia, he has a diagnosis of dermatophytosis based on his observed symptoms, and therefore does not have a disability or symptomatology, such as skin conditions, that cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317(b). As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of and an in-service injury, event or disease, or that the Veteran's bilateral foot fungus is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

H. Bilateral Lower Extremity Neurologic Disability

The Veteran was diagnosed with bilateral lower extremity polyneuropathy in April 2013 based on the results of an EMG. As such, the first element of service connection (a current disability) has been met. 

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has inherently indicated that his claimed disability had its onset in service by claiming service connection, but has not provided any specific information concerning the date or circumstances of onset. To the extent the Veteran's statements have indicated an in-service onset they are inconsistent with statements previously of record. Specifically, the Veteran indicated on his May 2004 separation report of medical history that he had no current neurological issues, and failed to endorse any symptoms thereof. Such inconsistencies undermine the credibility of the Veteran's statements, and render them of minimal probative weight concerning the issue of an in-service event, injury or disease.

The May 2004 separation examination is silent for any diagnosis of a neurologic disability affecting the lower extremities, and no complaints of symptoms associated therewith were noted. Service treatment records are completely silent for any diagnoses of a bilateral lower extremity neurologic disorder, or any subjective complaints of symptoms associated therewith, despite frequent treatment for other issues. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224.

While not dispositive, gaps in time without treatment or complaint, provided the proper foundation is present, can be weighed against lay evidence of record. Maxson, 230 F.3d at 1333. In light of the Veteran's frequent treatment in service for various issues it is reasonable to determine he would have sought in-service treatment for a neurologic disorder if present. Horn, 25 Vet. App. at 239; Buczynski, 24 Vet. App. at 224. As such, the Board finds that the complete lack of treatment for or complaint of a lower extremity neurologic issues while in service weighs heavily against the Veteran's claim. Maxson, 230 F.3d at 1333. Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Moreover, even if an in-service event, injury or disease is assumed, the preponderance of the evidence is against a finding of a nexus. The Veteran has generally alleged, by nature of his claim, that his polyneuropathy is related to his service. However, while the Veteran is competent to testify to persistent symptoms since service, he is not competent to provide an opinion concerning a causal relationship between service and the disability, as to do so requires expertise in the field of neurology. Jandreau, 492 F.3d 1372. The Veteran has not indicated that his symptoms have been persistent since service, and indeed did not indicate on his separation from service that he was experiencing any neurologic disabilities or symptoms associated therewith.

As noted above, the separation medical examination and report of history reflect no diagnoses or complaints of a neurologic disorder affecting the lower extremities. Post-service medical records are silent for any complaints of any neurologic symptoms until May 2008, when the Veteran endorses tingling in his limbs. The Veteran was then eventually diagnosed with polyneuropathy of the lower extremities in April 2013. The treatment records associated with the claims file are silent for any opinions linking the polyneuropathy to any event, injury or disease in service. Based on the competent and credible evidence of record, the Board finds the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's service, as there is no evidence indicating a link between the current disability and service. As the second and third elements are not met, service connection for a bilateral lower extremity neurologic disorder is not warranted on a direct basis. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, polyneuropathy is not a specifically recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, the disability is likely encompassed by the broader category of "organic diseases of the nervous system." Id. Therefore, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding of sufficient manifestations either in-service or within the first post-service year. Service treatment records are silent for any diagnoses or complaints of a neurologic disability, as are the Veteran's May 2004 separation examination and report of medical history. The first complaint of neurologic symptoms occurred in a May 2008 treatment record, where the Veteran complained of tingling in his extremities. Prior to May 2008, the record is silent for any diagnosis or complaint of a neurologic disability or symptoms thereof. As such, the preponderance of the evidence is against a finding of in-service manifestation or manifestation to a compensable degree during the first post-service year. Thus, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, while the Veteran has qualifying service in Southwest Asia, the Veteran has a diagnosis of polyneuropathy of the bilateral lower extremities based on his symptoms, and therefore does not have a disability that cannot be attributed to a known clinical diagnosis. As such, service connection based on the presumption in favor of Persian Gulf War Veterans is not warranted in this case. 38 C.F.R. § 3.317.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of and an in-service injury, event or disease, or that the Veteran's bilateral foot fungus is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

I. TBI, Upper Extremity Neurologic Disability, Circulatory Disability

The Veteran has argued that he is entitled to service connection for a TBI, a bilateral upper extremity neurologic disability, and a circulatory disability. As noted at the outset of this section, in order for there to be a valid claim for service connection, there must be proof of a current disability. Brammer, 3 Vet. App. at 225. While the Veteran has stated that he has a TBI, upper extremity neurologic disorders and a circulatory disability, he is not competent to diagnose himself with such disabilities, as to do so requires expertise in specialized areas of medicine such as neurology and cardiology. Jandreau v. Nicholson, 492 F.3d 1372. As such, whether the Veteran has current diagnoses underlying these claims must be decided based on the medical evidence of record.

Concerning the bilateral upper extremity neurologic disorder, upon reviewing the medical records associated with the claims file there is no medical evidence of a current diagnosis of a bilateral upper extremity neurological disorder. December 2004, April 2008, January 2012, April 2012, September 2012 indicate that the Veteran had no gross motor of sensory issues. While the Veteran complained of radiating pain in conjunction with a cervical spine injury, a May 2008 treatment record, and all records since, reflects a diagnosis of cervicalgia with no associated neuropathic or radicular symptoms. The Veteran's TBI examination in May 2011 also noted no neurologic defects affecting the upper extremities. While treatment records do reflect a diagnosis of polyneuropathy in April 2013, this was made in conjunction it complaints of bilateral foot symptoms, and does not pertain to the upper extremities.

Likewise, there is no medical evidence of any diagnosed circulatory disorder in the medical records associated with the claims file since the Veteran's separation from service. The Veteran's heart has consistently been noted to have a regular rhythm without murmurs or gallops and his blood pressure has been consistently noted to be within the normal range. None of the Veteran's subjective complaints have been found to be associated with a circulatory disability, with no complaints of difficulty breathing, chest pain, dizziness or other symptoms. Indeed, the Veteran denied such symptoms in May 2006, April 2008, June 2008, January 2009, February 2009, April 2009, September 2010 and August 2011 treatment records. As such, there is no medical evidence of a diagnosis or symptoms indicative of a circulatory disability during the period on appeal.

Concerning the claimed TBI, the Veteran was provided with a VA examination in May 2011. The examiner noted that, based on examination of the Veteran and his reported history of the injury, he did not meet the criteria for a formal diagnosis of a TBI, and thus a diagnosis was not warranted. As the opinion is based on accurate facts and a rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05. VA treatment records are silent for any current diagnosis of a TBI, despite trauma screening in May 2008.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that a currently diagnosed disability underlies the Veteran's claims of service connection for a TBI, bilateral upper extremity neurologic disorders and a circulatory disorder. Therefore, direct or presumptive service connection for the claimed disabilities is not warranted. As there is not a current disability underlying these claims, service connection for these disabilities is not warranted on a direct or secondary basis. Brammer, 3 Vet. App. at 225; Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board notes that the Veteran has qualifying service in Southwest Asia, and therefore the issue of an undiagnosed illness must be considered. However, there are no objective signs or symptoms indicative of an undiagnosed illness in this case. 38 C.F.R. § 3.317(b). The Veteran has had no objective indications of any sensory or neurologic impairment affecting his upper extremities, with neurologic testing of the upper extremities consistently being noted as normal from December 2004 to present. 38 C.F.R. § 3.317(a)(3), (b). 

Treatment records are completely silent for any objective signs of a circulatory disability or disorder, including shortness of breath, chest pain, dizziness or other symptoms, and do not contain any notations of circulatory problems generally that are of unknown origin. Id. Finally, the Veteran was specifically noted to not meet the criteria for a TBI by the examining physician in May 2011. Id. While the Board notes that the Veteran has complained of headaches, which are an objective sign indicative of a chronic multisymptom illness, that disability has been separately claimed and is being remanded for further development below. Id. 

In short, there are no objective signs or symptoms underlying the Veteran's complaints of a TBI, bilateral upper extremity neurologic disorder or a circulatory disorder that could be interpreted as manifestations of an undiagnosed illness. As such, service connection for a TBI, a circulatory disorder, and a bilateral upper extremity neurologic disorder are not warranted based on the presumption in favor of Persian Gulf War Veterans. 38 C.F.R. § 3.317(a), (b).

Based on this evidence, the Board finds that the preponderance of the competent evidence weighs against a finding that the Veteran has a currently diagnosed circulatory disability, bilateral upper extremity neurologic disability or a TBI, or that these complaints are manifestations of an undiagnosed illness. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to service connection for a low back disability, to include facet arthropathy and lumbar degenerative disc disease is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a pulmonary disability other than sleep apnea is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a sinus condition, to include sinusitis and rhinitis, is denied.

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for bilateral foot fungus, to include dermatophytosis is denied.

Entitlement to service connection for a bilateral upper extremity neurological disorder, to include neuropathy and radiculopathy, is denied.

Entitlement to service connection for bilateral lower extremity neurological disorder, to include neuropathy and radiculopathy is denied.

Entitlement to service connection for a circulatory disorder is denied.
REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has stated he suffers from headaches, service treatment records reflect a head injury while in service, the Veteran has stated that his headaches are related to his head injury in service, and there is otherwise insufficient medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board must remand for a VA examination to determine the nature and etiology of the claimed headaches.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's headaches. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's headaches are related to his active duty service, to include his in-service head injury?

b) If not, is it at least as likely as not (a 50 percent or better probability) that the Veteran's complaints of headaches represent a manifestation of an undiagnosed or a medically unexplained chronic multisymptom illness?

A detailed rationale for the opinion must be provided. Review of the entire claims file is require; however attention is invited to an October 2003 service treatment record reflecting treatment for a head injury in service. Qualifying service in the Southwest Asia Theater should be assumed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


